Case 19-22715-CMB    Doc 149    Filed 08/22/19 Entered 08/22/19 16:41:04   Desc Main
                               Document      Page 1 of 8


                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

    IN RE:

    5171 CAMPBELLS, LAND CO., INC.                Bankruptcy No. 19-22715-CMB

                Debtor,                           Chapter 11

    5171 CAMPBELLS LAND CO., INC.,                Document No.

                Movant,
          vs.

    ASCENTIUM CAPITAL, LLC, IEMFS,
    Ltd. d/b/a GSG FINANCIAL, HITACHI
    CAPITAL AMERICA CORP., TRI STATE
    EQUIPMENT CO., INC., WESBANCO
    BANK, INC., STORE CAPITAL
    ACQUISITIIONS, LLC, STORE
    MASTER FUNDING XIII, LLC,
    US FOOD, INC., VISION FINANCIAL
    GROUP, INC., PENNSYLVANIA
    DEPARTMENT OF REVENUE, THE
    NEW YORK DEPARTMENT OF TAXATION,
    THE OHIO DEPARTMENT OF TAXATION
    ANDTHE INTERNAL REVENUE SERVICE,

                Respondents.

    EMERGENCY MOTION FOR SALE OF PERSONALTY FREE AND CLEAR OF
               ALL LIENS, CLAIMS AND ENCUMBRANCES

          AND NOW, comes 5171 Campbells Land Co., Inc., the Debtor, by and

    through its Counsel, Robert O Lampl, John P. Lacher, David L. Fuchs, Ryan J.

    Cooney and Sy O. Lampl, and files this EMERGENCY MOTION FOR SALE OF

    PERSONALTY      FREE    AND    CLEAR     OF    ALL   LIENS,   CLAIMS    AND

    ENCUMBRANCES, as follows:

          1.    5171 Campbells, Land Co., Inc. is the Debtor in the above Chapter

    11 Case.



                                         1
Case 19-22715-CMB      Doc 149    Filed 08/22/19 Entered 08/22/19 16:41:04        Desc Main
                                 Document      Page 2 of 8


           2.     The Debtor commenced this Chapter 11 Case on July 8, 2019.

           3.     This Court has jurisdiction over this matter pursuant to 28 U.S.C.

    Section 1334, 28 U.S.C. Section 157 and 11 U.S.C. Section 363.

           4.     Prior to the bankruptcy filing, the Debtor operated twenty-seven

    (27) Perkins Restaurants in Pennsylvania, New York and Ohio pursuant to

    certain License Agreements with Perkins & Marie Callender’s, LLC (“PMC”) and

    various real property and land leases with: STORE Capital Acquisitions, LLC;

    STORE Master Funding XIII, LLC; Perkins Holdings, LLC; Gerald R. Fry Co.,

    Inc.; 3D Acquisitions, LP; Field Club Commons Associates, LLC; and Elmhurst

    Properties, Inc.

           5.     Prior to the bankruptcy filing, PMC terminated the Debtor’s License

    Agreements.

           6.     Since the bankruptcy filing, the Debtor and PMC have entered into

    a Revised Stipulation and Consent Order and Amendments to said Revised

    Stipulation and Consent Order (collectively “the Perkins Stipulation”), which, inter

    alia, allows the Debtor to operate twenty-one (21) of its twenty-seven (27)

    restaurants as Perkins though August 31, 2019 pursuant to a temporary license.

    See Doc. Nos. 28 & 106.

           7.     Additionally, the Perkins Stipulation allows the Debtor to operate its

    6 other locations under a non-Perkins concept.

           8.     As of the filing of the within Motion, the Debtor is operating twenty-

    one (21) Perkins restaurants and two (2) non-Perkins restaurants. Thus, since




                                             2
Case 19-22715-CMB       Doc 149    Filed 08/22/19 Entered 08/22/19 16:41:04       Desc Main
                                  Document      Page 3 of 8


    the bankruptcy filing, the Debtor has closed four (4) of its restaurants: Cranberry,

    PA; Canfield, OH; Canton, OH; and Grove City, PA.

                                        THE SALE

           9.     On August 20, 2019, the Debtor agreed to sell a portion of its

    business assets to Amanda Bittinger (“Bittinger”) or an entity to be created by

    Bittinger for a purchase price of $45,000.00.

           10.    Specifically, the Debtor agreed to sell all tangible personal

    property, machinery, equipment, tools, supplies, inventory, furniture and fixtures

    associated with the operation of its Ashland, OH restaurant (“the Personalty”). An

    offer email from Ms. Bittinger is attached hereto as Exhibit A.

           11.    As noted in the offer email, the proposed sale of Personalty is

    contingent upon Ms. Bittinger entering into a new lease agreement for the

    Ashland location with Store Master Funding XIII, LLC (“STORE”).

           12.    Additionally, the proposed sale of Personalty is contingent upon

    Ms. Bittinger entering into a franchise agreement with PMC for the Ashland

    Location.

           13.    The Respondents which may hold liens, claims and encumbrances

    against the Personalty are as follows:

                  (a)    The STORE Parties;

                  (b)    Ascentium Capital, LLC;

                  (c)    IEMFS, Ltd. d/b/a GSG Financial;

                  (d)    Hitachi Capital America Corp.;

                  (e)    Tri State Equipment Co., Inc.;




                                             3
Case 19-22715-CMB          Doc 149    Filed 08/22/19 Entered 08/22/19 16:41:04   Desc Main
                                     Document      Page 4 of 8


                   (f)      WesBanco Bank., Inc.;

                   (g)      Vision Financial Group, Inc.;

                   (h)      Pennsylvania Department of Revenue;

                   (i)      The New York Department of Taxation;

                   (j)      The Ohio Department of Taxation; and

                   (k)      The Internal Revenue Service.

           14.     The Personalty is being sold as-is, where-is.

           15.     The Debtor believes, and therefore avers, that the proposed sale of

    the Personalty is fair and reasonable and acceptance and approval of the same

    is in the best interest of this Estate.

    CAUSE EXISTS TO APPROVE THE SALE ON AN EMERGENCY BASIS AND

      TO WAIVE COMPLIANCE WITH BANKRUPTCY RULES 6004(A), 6004(F)

                         6004(H), 2002(A)(2) AND LOCAL RULE 6004-1

           16.     The Debtor submits that cause exists for the Court to approve this

    sale on August 29, 2019 and to waive any advertising or publication

    requirements set forth in the Bankruptcy Code or the Bankruptcy Rules, including

    Local Bankruptcy Role 6004-1, with the exception of the requirement to upload

    the Notice of Sale to the EASI system.

           17.     The Debtor further submits that cause exists for shortening any

    notice period required by Bankruptcy rules 2002 and 6004.

           18.     As stated, the Debtor’s temporary license under the Perkins

    Stipulation is set to expire on August 31, 2019.




                                                4
Case 19-22715-CMB      Doc 149    Filed 08/22/19 Entered 08/22/19 16:41:04          Desc Main
                                 Document      Page 5 of 8


           19.    Without a temporary license, the Debtor will be required to

    immediately suspend operations. Such a suspension will instantly diminish the

    value of the Debtor’s assets. In fact, the Debtor does not expect that Ms. Bittinger

    would proceed with the sale if the Ashland location ceased operations prior to

    closing.

           20.    Without the proposed sale and the other sales that the Debtor is

    simultaneously proposing, the Debtor will not have sufficient funds to pay its last

    payroll, which under its normal operations, is fourteen (14) days in arrears. The

    Debtor also anticipates that it will lack sufficient funds to pay other administration

    such as professional fees and post-petition taxes.

           21.    Additionally, without the proposed sale, the employees of the

    Ashland location will be immediately terminated.

           22.    Further, without the proposed sale, the Debtor will most likely be

    forced to auction the Personalty, which will result in minimal value to the estate.

           23.    Finally, the Debtor submits that there are no other qualified bidders

    for the Ashland location as Ms. Bittinger has already engaged in negotiations

    with STORE and PMC.

           WHEREFORE, the Movant respectfully requests that this Honorable Court

    enter the proposed Order approving the sale of the Personalty free and clear of

    all liens, claims and encumbrances.




                                              5
Case 19-22715-CMB   Doc 149    Filed 08/22/19 Entered 08/22/19 16:41:04   Desc Main
                              Document      Page 6 of 8


                                               Respectfully Submitted,



    Date: August 22, 2019                      /s/ Robert O Lampl
                                               ROBERT O LAMPL
                                               PA I.D. #19809
                                               JOHN P. LACHER
                                               PA I.D. #62297
                                               DAVID L. FUCHS
                                               PA I.D. #205694
                                               RYAN J. COONEY
                                               PA I.D. #319213
                                               SY O. LAMPL
                                               PA I.D. #324741
                                               Counsel for the Debtor
                                               223 Fourth Avenue, 4th Fl.
                                               Pittsburgh, PA 15222
                                               (412) 392-0330 (phone)
                                               (412) 392-0335 (facsimile)
                                               Email: rlampl@lampllaw.com




                                        6
Case 19-22715-CMB      Doc 149    Filed 08/22/19 Entered 08/22/19 16:41:04   Desc Main
                                 Document      Page 7 of 8


                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

    IN RE:

    5171 CAMPBELLS, LAND CO., INC.                  Bankruptcy No. 19-22715-CMB

                  Debtor,                           Chapter 11

    5171 CAMPBELLS LAND CO., INC.,                  Document No.

                  Movant,
           vs.

    ASCENTIUM CAPITAL, LLC, IEMFS,
    Ltd. d/b/a GSG FINANCIAL, HITACHI
    CAPITAL AMERICA CORP., TRI STATE
    EQUIPMENT CO., INC., WESBANCO
    BANK, INC., STORE CAPITAL
    ACQUISITIIONS, LLC, STORE
    MASTER FUNDING XIII, LLC,
    US FOOD, INC., VISION FINANCIAL
    GROUP, INC., PENNSYLVANIA
    DEPARTMENT OF REVENUE, THE
    NEW YORK DEPARTMENT OF TAXATION,
    THE OHIO DEPARTMENT OF TAXATION
    ANDTHE INTERNAL REVENUE SERVICE,

                  Respondents.

                               CERTIFICATE OF SERVICE

           Robert O Lampl, hereby certifies that on the 22nd day of August, 2019, a

    true and correct copy of the foregoing EMERGENCY MOTION FOR SALE OF

    PERSONALTY        FREE     AND     CLEAR   OF    ALL   LIENS,   CLAIMS    AND

    ENCUMBRANCES was served upon the following (via electronic service,

    facsimile or First Class U.S. Mail):

    Office of the United States Trustee
    1001 Liberty Avenue, Suite 970
    Pittsburgh, PA 15222




                                           7
Case 19-22715-CMB   Doc 149      Filed 08/22/19 Entered 08/22/19 16:41:04   Desc Main
                                Document      Page 8 of 8



    Date: August 22, 2019____                    /s/ Robert O Lampl
                                                 ROBERT O LAMPL
                                                 PA I.D. #19809
                                                 JOHN P. LACHER
                                                 PA I.D. #62297
                                                 DAVID L. FUCHS
                                                 PA I.D. #205694
                                                 RYAN J. COONEY
                                                 PA I.D. #319213
                                                 SY O. LAMPL
                                                 PA I.D. #324741
                                                 Counsel for the Debtor
                                                 223 Fourth Avenue, 4th Fl.
                                                 Pittsburgh, PA 15222
                                                 (412) 392-0330 (phone)
                                                 (412) 392-0335 (facsimile)
                                                 Email: rlampl@lampllaw.com




                                          8
